Citation Nr: 1625798	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Veteran testified at a hearing before the undersigned via video-conferencing technology.  A transcript of the Board hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability for VA purposes and tinnitus. 

2.  The Veteran was exposed to noise in service and sustained acoustic trauma.

3.  The Veteran's bilateral hearing loss and tinnitus are related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have  been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of his claims given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefit sought, any error in notice or assistance is harmless.

II.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran is diagnosed with bilateral sensorineural hearing loss and tinnitus, both of which may be considered an "organic disease of the nervous system," the Board may also consider whether service connection is warranted based upon continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 272-73 (2015) (finding tinnitus to be a chronic disease subject to applicable presumptions of 38 C.F.R. § 3.303(b) as to claims of chronicity).

After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  As an initial matter, the evidence establishes current disabilities of both bilateral hearing loss and tinnitus during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  Specifically, he's been treated and diagnosed with both conditions.  For example, the December 2010 VA examination noted the presence of tinnitus, and this condition was also assessed on multiple occasions by the Veteran's private care provider.  

Additionally, with respect to hearing loss, the Board notes that the Veteran submitted numerous private audiograms sufficient to demonstrate the presence of a hearing loss disability as defined for VA purposes for both ears.   See e.g. June 2011, June 2012, January 2013, and January 2014 private audiograms (each noting thresholds bilaterally of at least 40 decibels in at least one of the frequencies for both the right and left ear).  38 C.F.R. § 3.385 (for compensation purposes, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent).  Significantly, in a 2016 letter, the Veteran's private health care provider confirmed that "[t]he findings in our clinic are the results of audiology testing  conducted using pure tone air conduction threshold testing in conjunction with speech discrimination testing using words from the Maryland CNC test standard."  Thus, the private audiograms are deemed sufficient to establish a bilateral hearing loss disability for VA purposes.   

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, the record establishes that the Veteran was exposed to loud noises in service and sustained acoustic trauma.  The Veteran competently and credibly testified to military noise exposure as a result of his duties in the Air Force.  In fact, the RO conceded acoustic trauma during service.  Specifically, the RO stated that "[y]our DD 214 shows you served as an electronic computer and switching systems specialist, therefore exposure to acoustic trauma was conceded."  See December 2012 Statement of the Case.  The Veteran further testified to the nature of his noise exposure during his March 2016 Board hearing.  See Video-Conference Hearing Transcript.

Having determined that the Veteran has current diagnoses of bilateral hearing loss and tinnitus and that he was exposed to loud noises in service, the Board now turns to the remaining element of service-connection, that of a nexus between the present disabilities and the in-service noise exposure.   The claims file contains several medical opinions addressing the likelihood of a causal connection between the Veteran's service and his current hearing loss and tinnitus.  In this regard, the initial December 2010 VA examiner stated that an opinion could not be provided without a separation audiogram and, in a February 2011 addendum, further explained that "Again, the status of the veteran's hearing [until his] retirement [in 2005], whether the veteran had hearing loss during that time frame, whether the veteran's hearing changed from enlistment to retirement, and whether the veteran reported tinnitus at retirement in 2005 is unknown.  Therefore, I cannot resolve this issue without resorting to mere speculation."  This opinion neither weighs for or against the Veteran's claims.

The remaining of the other nexus opinions of record are all unanimously positive.  In this regard, as early as July 2010, the Veteran's private audiologist stated that the Veteran's "hearing loss and tinnitus are as likely as not a direct result of his noise exposure while on active duty in the U.S. Air Force."  See July 2010 private treatment record.  A detailed rationale for this opinion was explained in a December 2011 letter, which stated:

[The Veteran] has been seen at our clinic for hearing evaluations multiple times over the past year.  From his testing results in our office and the additional data from his active duty hearing tests, retirement tests, letter about his current job that I have reviewed, his case history is positive for progressive hearing loss and tinnitus.  [He] reported that he served in the US Air Force as a Communications Technician for 26 years where his primary responsibility involved working in enclosed communications facilities where he was constantly exposed to the sound of cooling fans and electronic equipment noise.  He states he was exposed to this loud environmental noise while involved in performing his duties with no hearing protection provided. 

Pure tone air conduction threshold testing revealed sharply failing bilateral sensorineural hearing losses reaching moderate levels . . .  [and] testing also confirmed his tinnitus is in the same frequency range as his primary hearing loss. 

Based on the case history and the above test findings it appears that [the Veteran] has hearing losses and tinnitus of a degree and pattern commonly associated with intense noise exposure over time.  In my opinion, it is more likely than not that the hearing loss and tinnitus [he] experiences are directly related to his active duty military noise exposure."

This opinion was made by a Board Certified Audiologist.  A similar letter, containing a favorable nexus opinion and consistent rationale, by a "M.D." of Otolaryngology, Otology, and Neurotology was also submitted in January 2015.

The private examiners had access to the correct facts and pertinent history at the time of the evaluations, and both provided detailed rationales for their opinions.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the Board finds no adequate basis to reject the evidence and private medical opinions of record that are favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In fact, the opinions are consistent with other evidence of record, including a May 2011 employer statement, which supports that the Veteran's only noise exposure occurred during service.  See May 2011 letter ("Since coming to work . . . in November of 2004, [the Veteran] has been in a Supervisory or Managerial position and has always worked in a quiet office environment.  His normal duties and responsibilities in this office environment have never exposed him to excessive noise or any noise hazards.").  Additionally, a June 2012 private treatment report similarly concludes that "[b]ased on the history and the acoustic notches on audiogram, prior noise exposure is most likely the cause."  Accordingly, the Board finds that the third element of a nexus to service has been overwhelmingly demonstrated by the evidence in this case.

Given the diagnoses rendered during the appeal period, the Veteran's history of noise exposure in service, and the favorable nexus opinions of record, the Board finds that the evidence supports the establishment of service connection.  As such, the Veteran's service-connection claims for bilateral hearing loss and tinnitus are granted.









(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


